M A N D A T E
TO THE 130TH DISTRICT COURT of MATAGORDA COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 23rd day of July,
2015, the cause upon appeal to revise or reverse your judgment between

FRANK LARA JR.,                                                                Appellant,
                                            v.
THE STATE OF TEXAS                                                              Appellee.
CAUSE NO. 13-13-00328-CR                                               (Tr.Ct.No. 13-094)

was determined; and therein our said Court made its order in these words:


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

July 23, 2015.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of November, 2015.




                                                 Dorian E. Ramirez, CLERK